Citation Nr: 0212133	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  00-03 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active military service from November 1959 to 
November 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating determination 
of the Fort Harrison Department of Veterans Affairs (VA) 
Medical and Regional Office Center (M&ROC).  The M&ROC denied 
entitlement to service connection for hearing loss and a leg 
fracture.

The veteran submitted a Notice of Disagreement with the above 
denials in January 2000.  The M&ROC correspondingly issued a 
Statement of the Case in February 2000.  However, the veteran 
limited his Appeal to the Board of Veterans' Appeals (VA Form 
9), dated in February 2000, to the denial of service 
connection for hearing loss.  Accordingly, despite the 
representatives' statements on the veteran's behalf, and the 
certification of the M&ROC, the Board's jurisdiction is 
limited to the issue reported on the title page.

The Board remanded the claim in March 2001 for further 
development and readjudication of the claim of entitlement to 
service connection for hearing loss with consideration of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

The RO most recently determined in March 2002 that 
entitlement to service connection for hearing loss was 
denied. 

The claim has been returned to the Board for further 
appellate review.


FINDINGS OF FACT

1.  The veteran has a current disability of bilateral hearing 
loss measurably to the criteria stated in 38 C.F.R. § 3.385.

2.  The competent and probative evidence shows that the 
veteran's bilateral hearing loss is not of service origin; 
that it was not compensably manifested within one year after 
active service; and that it is not otherwise related to 
active service on any basis.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by active military service, nor may organic 
disease of the nervous system (sensorineural hearing loss) be 
presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

Service medical records show that the veteran's hearing was 
within normal limits or not consistent with hearing loss for 
VA compensation purposes pursuant to 38 C.F.R. § 3.385 (2001) 
on separation examination in September 1962.  

In February 1999 the veteran applied for disability benefits 
due to hearing loss that he believed resulted from exposure 
to a tank round that went off and blew him off the back of a 
jeep in which he was riding.  

In March 1999 the M&ROC provided the veteran with information 
regarding his claim.

In March 1999 the veteran submitted a formal claim with a 
statement providing more details regarding the tank firing.  
He reported that his ears bled for a short period of time and 
he was unable to hear for several days.  He did not see the 
Company Medic as his platoon did not see the Company at times 
for several weeks.  He related that he was totally deaf in 
his right ear and had one-fourth of his hearing in his left 
ear.  He felt the hearing loss was due to the incident that 
occurred in 1961.


The M&ROC wrote another letter in March 1999 to the veteran 
regarding the processing of his claim.

Records secured from the Rocky Mountain Speech and Hearing 
Center in March 1999 show hearing evaluations in March 1984, 
March 1996, and July 1997.  The audiograms were not 
interpreted but reflect bilateral hearing loss.

Records received from Marcus Daly Hospital in March 1999 show 
treatment for unrelated disorders. 

In April 1999, treatment records from Dr. SSE received from 
Dr. AJ who had taken over Dr. SSE's medical practice show 
treatment for unrelated disorders.  

In May 1999 the M&ROC requested that the veteran furnish more 
information in order to locate records of treatment in 
service for hearing loss.  He was also notified that Dr. TB 
had not replied to a request for a report of medical 
treatment.  

The veteran wrote in May 1999 that Dr. TB did not have his 
medical records.  He indicated that he had requested some 
records but had not yet received any.  He also could not 
remember the names of all the doctors he had seen.  He 
thought there might be some records at the Deaconess Hospital 
in Billings, Montana.  The only service records he had were 
copies of the ones that VA had.  He could not recall the name 
of the station where he was treated but gave the date of the 
incident as February or March in 1962 at Graffengear, 
Germany.  He was not in contact with any service people from 
that time.  

The veteran's wife submitted a lay statement on the veteran's 
VA Form 9 stating that she believed that the veteran's 
hearing loss was due to the incident in service when the 
veteran was blown off a jeep.  She had been with the veteran 
since 1962 and his hearing had been steadily deteriorating.  

The veteran was examined at the VA Montana Health Care System 
in December 1999.  The purpose of the examination was to 
establish a source for medical care.  Although the examiner 
did note that the veteran was very hard of hearing, an 
audiological examination was not requested.

The veteran was afforded a VA audiology examination in June 
2001.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
90
75
95
100
LEFT
NA
45
65
85
90

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 34 percent in the left ear.

The veteran reported significant noise exposure from an 
explosion 50 yards away while in service.  He denied 
significant post-service noise exposure.  Otoscopic 
inspection revealed clear ear canals.  The tympanic membranes 
were visible and unremarkable bilaterally.  Pure tone test 
results indicated a mild to profound sensorineural hearing 
loss left, and a profound loss, right.  Word recognition 
scores obtained using recorded Maryland CNC tests were 
slightly reduced on the right and severely reduced on the 
left.  

The VA examiner reviewed the claims file and provided a 
summary of the audiological evaluations.  

The VA examiner noted that a review of the claims file 
revealed hearing acuity within normal limits bilaterally, 
upon both entry and separation from service.  The VA examiner 
opined that the veteran's present loss was therefore not 
considered likely to have been caused by his noise exposure 
in service.  




The veteran provided names of 5 fellow servicemen and the 
states in which they lived at the time of separation from 
service.  He was notified that statements from these 
individuals regarding this noise exposure could be submitted 
to be considered in his appeal.

Spokane VA Medical Center stated in November 2001 that it had 
no records on the veteran.  

In November 2001, Fort Harrison VA Medical Center sent a 
December 1984 treatment record when the veteran sought 
emergency treatment for numbness in the upper part of his 
body.  An ENT examination was negative.  

Records were received from Dr. TB at the Bitterroot Clinic in 
February 2002.  An undated entry notes that the veteran had a 
rather complex history but the presenting symptom was left 
ear pain of one week duration without upper/lower respiratory 
symptoms.  He reported having colds off and on all winter.  
He further reported having similar symptoms the preceding 
August for which he was hospitalized at the VA hospital in 
Spokane.  At that time, it was concluded that he had 
musculoskeletal problems referable to the neck and chest.  
The examination disclosed no evidence of ear problems.  Dr. 
TB thought that the veteran had musculoskeletal symptoms that 
were being referred up into the ear.  

Additional VA outpatient treatment records from Missoula VA 
clinic show treatment for unrelated disorders.  

Additional VA Montana treatment records for the period from 
January 2000 to February 2002 were reviewed.  In July 2001, 
the veteran had an ENT consultation for chronic rhino-
sinusitis.  An examination of the veteran's ears was normal.  
An audiology test was not done.  


Criteria

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 1991 & Supp. 
2002) ; 38 C.F.R. § 3.303 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2001).

Where a veteran served continuously for 90 days or more 
during a period of war, or peacetime service after December 
31, 1946, and organic disease of the nervous system to 
include sensorineural hearing loss becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309 (2001).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The CAVC, in Hensley v. Brown, 5 Vet. App. 155 (1995), 
indicated that § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.


As stated by the CAVC, "[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in 
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service; 
the requirements of § 1110 would be satisfied."  Id. at 160 
(citing Godfrey v. Derwinski, 2 Vet. App. 352 (1992)).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 2002); 38 C.F.R. § 3.303(d) 
(1991).

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent. 38 C.F.R. § 3.385 (1999). The CAVC 
has further held that 38 C.F.R. § 3.385, "does not preclude 
service connection for a current hearing disability where 
hearing was within normal limits on audiometric testing at 
separation from service." Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

Where the regulatory threshold requirements for impaired 
hearing are not met until several years after service 
separation, the Board observes that the record must establish 
exposure to disease or injury during active military service 
which would adversely affect the veteran's auditory system 
and post-service audiological findings which meet the 
criteria of 38 C.F.R. § 3.385.  If the veteran had "normal" 
hearing upon his discharge, but developed hearing loss 
measurably to the criteria stated in 38 C.F.R. § 3.385, and 
if the veteran can now establish a causal relationship 
between his hearing loss and service, service connected 
benefits will be granted.

The Board notes that the veteran currently has a hearing loss 
for VA rating purposes. Both the veteran and his wife have 
expressed their belief that his current hearing loss is 
related to service. The Board further observes that the 
veteran has been afforded a VA audiological examination 
during the course of this appeal.

Audiometric testing measures threshold hearing levels (in 
decibels) over a range of frequencies (in Hz); the threshold 
for normal hearing is from 0 to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter:  Duty to assist

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board's consideration of the new regulations in the first 
instance is not prejudicial to the veteran inasmuch as the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

The M&ROC considered the case under the guidelines of VCAA.

The Board is satisfied that VA has fully complied with its 
initial duty to assist the claimant in developing all facts 
pertinent to his claim for VA benefits as mandated by the new 
law.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 
3.159 (2001).  

The M&ROC provided the veteran a copy of the applicable 
rating decision and forwarding letter that in combination 
notified him of the basis for the decision reached.  

The M&ROC also provided the veteran statements of the case 
and supplemental statements of the case that included a 
summary of the evidence, the applicable law and regulations 
and a discussion of the facts of the case.  The M&ROC wrote 
to the veteran informing him of the information and evidence 
necessary to support his claim.  In addition, the M&ROC wrote 
to the veteran in October 2001 specifically in compliance 
with the new legislation.  Thus, it is concluded that the 
M&ROC satisfied the duty to notify the veteran.

The veteran identified medical providers and the M&ROC 
requested the treatment records.  The M&ROC notified the 
veteran of the results of the requests.  Although the veteran 
vaguely mentioned the possibility of records at a private 
hospital in Billings, Montana, he did not sufficiently 
identify the medical facility for a request for medical 
records to be made.  In addition, the veteran indicated that 
he did not have current information regarding the location of 
fellow servicemen and that VA should try to locate them.  
However, the M&ROC wrote to the veteran on several occasions 
that he could submit statements from these individuals 
regarding noise exposure.  The M&ROC had the veteran examined 
with respect to the disorder at issue.  

In addition the Board remanded the claim in March 2001 for 
further development.  Thus, the duty to assist the veteran 
has also been satisfied.

It is clear from the record that the M&ROC's communications 
with the veteran in the aggregate have advised him to submit 
evidence in support of his claim.  He has been advised of 
evidence he could submit himself or to sufficiently identify 
evidence and if private in nature to complete authorization 
or medical releases so that VA could obtain the evidence for 
him. 

 Such notice sufficiently placed the veteran on notice of 
what evidence could be obtained by whom and advised him of 
his responsibilities if he wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 01-997 (U.S. Vet. 
App. June 19, 2002).

The above discussion shows unequivocally that the M&ROC 
considered the veteran's claim under the new law, the VCAA, 
thereby precluding any prejudice to the veteran by virtue of 
the Board's similar consideration on the basis of this new 
law.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claim on the merits.


Service connection

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

The veteran has claimed that during service he was exposed to 
the firing of a tank round.  As a result, his ears bled for a 
short period of time and he was unable to hear for several 
days.  The veteran claims that his current bilateral hearing 
loss is the result of that acoustic trauma.  The veteran, as 
a lay person, is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
Thus, the veteran can testify that he had difficulty hearing 
during service but whether any hearing problem constituted 
hearing loss (see 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. 
App. 155 (1993)) at the time and whether such is related to 
any current hearing disability are medical questions.  

The Board notes that although the veteran is not competent to 
render a medical opinion or formulate an etiology of his 
current hearing loss, he is competent to present evidence of 
noise exposure.  Collette v. Brown, 82 F.3d 389 (1996).

The veteran reported that he did not seek medical treatment 
at that time and service medical records are negative for 
complaints or findings of hearing loss or injury to the ears.  
Importantly, on the service separation examination his 
hearing was normal for VA purposes.  Additionally, his ears 
and eardrums were normal.

The Board notes that organic diseases of the nervous system 
to include sensorineural hearing loss are entitled to 
presumptive service connection if manifest to a compensable 
degree within one year of discharge.

Based on the summary provided by the VA examiner in June 2001 
of the audiological evaluations in the record, the earliest 
post-service evidence of hearing loss is a March 1984 private 
medical record from the Rocky Mountain Speech and Hearing 
Center, reflecting hearing loss disability as defined in 38 
C.F.R. § 3.385 (2001).   Thus there is no post-service 
evidence of record showing sensorineural hearing loss to a 
compensable degree during the first post service year.

It is clear that the veteran is suffering from a current 
hearing loss disability insofar as audiometric testing on VA 
examination sufficiently establishes impaired hearing 
consistent with 38 C.F.R. § 3.385.  Nevertheless, the 
competent and probative evidence does not demonstrate a 
nexus, or link, between his current hearing disability and 
service.

The veteran's own opinions and statements and those of his 
wife linking his claimed condition to service are not 
competent evidence in this case.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  


The veteran and his wife are lay persons who are not 
competent to make a medical diagnosis or render a medical 
opinion as to etiology of any medical disorder.  Id.  
Therefore, their statements that he has hearing loss related 
to his period of service are not competent evidence in this 
case.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran currently has bilateral hearing loss related to his 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The June 2001 VA audiology examination report contains an 
opinion that it is not likely that the veteran's hearing loss 
is the result of noise exposure during service.  This opinion 
is particularly probative because it was based on review of 
the claims file, and specifically notes that the service 
entrance and separation examinations showed no evidence of 
hearing loss for VA purposes.

In support of the VA opinion, it is generally accepted that 
hearing loss that is based on noise exposure does not 
progress after removal from the noise exposure and that 
hearing loss that progresses after removal from the noise 
exposure is from some other cause.  See Godfrey v. Brown, 8 
Vet. App. 113, 122 (1995) (citing P. W. Alberti, 
"Occupational Hearing Loss," in Diseases of the Nose, Throat, 
Ear, Head and Neck 1059 (J.J. Ballenger, ed., 14th ed. 1991).

Thus, even if the veteran experienced hearing loss during 
service as the result of exposure to a tank round firing, his 
hearing had returned to normal by the time of the separation 
examination.  Accordingly, the Board concludes that the 
preponderance of the competent and probative evidence is 
against the claim of entitlement to service connection for 
bilateral hearing loss.  Gilbert, supra; 38 C.F.R. § 3.102..


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

